Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about March 12, 2007, which, to the extent appealed from, determined that respondent father’s consent was not required for the adoption of the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The consent of respondent to the adoption of his child was not required since he did not maintain “substantial and continuous or repeated contact with the child” (Domestic Relations Law § 111 [1] [d]). Respondent admitted to never providing financial support for the child (see Matter of Margaret Jeanette P, 30 AD3d 359 [2006]), and the evidence shows that he did not make any effort to visit or communicate with the child for most of the child’s life, took no steps to formalize his relationship to his son, and made no attempt to participate in the neglect proceedings against him and the child’s mother (see Matter of Sharissa G, 51 AD3d 1019 [2008]). Furthermore, respondent’s *548contention that he was prevented from maintaining contact with the child by the agency is belied by the record.
The court’s determination that it would be in the child’s best interests to free him for adoption is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). There is no indication that respondent is capable of caring for his son and the record establishes that the child is doing well in his preadoptive home, which he shares with two of his siblings.
We have considered respondent’s remaining arguments and find them unavailing. Concur—Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.